Citation Nr: 0204975	
Decision Date: 05/23/02    Archive Date: 06/03/02

DOCKET NO.  01-06 068A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to waiver of the recovery of an overpayment of 
non-service connected disability pension benefits in the 
calculated amount of $15,302.00.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from July 1962 to September 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA), Regional Office (RO), in Nashville, 
Tennessee.  In August 2000, the RO determined that there had 
been a debt created in the amount of $15,302.00, due to 
overpayment of VA pension benefits.  In a January 2001 
decision by the RO's Committee on Waivers and Compromises, 
entitlement to a waiver of the $15,302.00, debt was denied.


FINDINGS OF FACT

1.  The RO has obtained all evidence necessary for an 
equitable disposition of the veteran's appeal.

2.  The veteran was awarded non-service connected disability 
pension benefits in June 1995. 

3.  In a July 1995 letter to the veteran, the RO informed him 
that he had been awarded pension benefits based on no annual 
income for either himself or his wife.  He was directed, in 
order prevent a possible overpayment, to notify VA if either 
of them should receive income from any source.

4.  In October 1999 and September 2000, VA informed the 
veteran that he owed the Department monies based upon 
unreported income from his spouse.  The amount was eventually 
determined to be $15,302.00, for the period from February 1, 
1997, to August 31, 2000.

5.  In October 2000, the veteran submitted Financial Status 
Report that showed expenses exceeding income by almost $600 
and no debts owing.

6.  After receiving additional information regarding the 
spouse's income, in February 2001, VA took action to adjust 
the veteran's benefits by removing his spouse's income 
effective from February 1, 1998; this action reduced the 
veteran's debt from $15,302.00 to $4,059.00 for the 
overpayment period of February 1, 1997 to August 31, 2001; 
however, a payment of $13,058.00 was erroneously issued for 
direct deposit to the veteran's bank account.

7.  The veteran has testified that he thought he was entitled 
to the $13,058.00, and he used that money to pay gas and 
water bills, and various medical and dental expenses.

8.  The overpayment of pension benefits in the calculated 
amount of $15,302.00 was not due to the veteran's fraud, 
misrepresentation or bad faith.

9.  The veteran was at fault in creating the original 
overpayment since he did not report his spouse's income. 

10.  After VA was notified that the veteran's spouse had not 
worked in 1998 and 1999, VA erroneously issued a payment of 
$13,058.00 into the veteran's bank account instead of 
applying that amount to reduce the amount of overpayment; the 
veteran kept and spent the erroneous payment to which he knew 
or should have known he was not entitled; thus both VA and 
the veteran were at fault in the creation of this part of the 
overpayment.

11.  Withholding of benefits or recovery would not nullify 
the objective for which benefits were intended since the 
veteran was paid pension benefits to which he was not 
entitled.

12.  The veteran would be unjustly enriched if the benefits 
were not recovered, since failure to make restitution would 
result in unfair gain to the veteran as he was paid benefits 
based on no income when his spouse was employed, and he 
subsequently was erroneously paid benefits in the amount that 
would properly have been used to reduce the overpayment.


CONCLUSION OF LAW

The overpayment was properly created and was not due to 
fraud, misrepresentation or bad faith of the veteran; 
however, recovery of the overpayment of VA pension benefits 
in the amount of $15,302.00 would not be against equity and 
good conscience and, therefore, is not waived.  38 U.S.C.A. 
§§ 5107, 5302(a) (West 1991); 38 C.F.R. §§ 1.963(a), 1.965(a) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.; see 66 Fed. Reg. 45,620-45,632 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  This law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  The veteran was notified in the April 2001 
statement of the case (SOC) of the statutory requirements 
governing waiver of overpayment, and what the record showed.  
The Board concludes that the discussions in the SOC and the 
August 2001 supplemental statement of the case (SSOC) 
adequately informed the veteran of the evidence needed to 
substantiate his claim and complied with VA's notification 
requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  In this 
case, there is no contention that additional relevant 
evidence has not been obtained.  The veteran testified at a 
hearing at the RO in July 2001.  Insofar as neither the 
veteran nor his accredited representative have indicated that 
there is any additional information that may be available and 
that is needed for a decision on the waiver of overpayment 
claim, the Board finds that the Department has satisfied the 
duty to assist in the development of this claim.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

Background

Historically, the veteran was awarded non-service connected 
disability pension benefits in June 1995.  In a July 1995 
letter to the veteran, the RO informed him that he had been 
awarded pension benefits based on no annual income for either 
himself or his spouse.  He was informed that, in order 
prevent a possible overpayment, he must notify VA if either 
he or his spouse should receive income from any source.

In October 1999, VA informed the veteran that he owed the 
Department $1,471.00 based on evidence that his spouse had 
income from employment in 1996 and 1997.  He was also 
informed that his monthly pension payment had been reduced to 
offset the debt.  In October 1999, the veteran submitted a 
Medical Expense Report showing $4,588.31 in medical expenses 
in 1996.

In November 1999, the RO informed the veteran that he could 
use the medical expenses to reduce his overpayment.  In 
September 2000, VA informed the veteran that he owed the 
Department 15,302.00, based on overpayments made during the 
period from February 1, 1997, to August 31, 2000.  

In October 2000, the veteran submitted a Financial Status 
Report that showed no debts owing.  In December 2000, he 
requested waiver of the overpayment.  In January 2001, the RO 
informed the veteran that his request for waiver of 
overpayment had been denied.  In February 2001, VA received 
additional information, which enabled the RO to adjust the 
veteran's benefits by removing his spouse's income effective 
from February 1, 1998.  This action reduced the veteran's 
debt from $15,302.00 to $4,059.00 for the overpayment period 
of February 1, 1997 to August 31, 2001.  However, a payment 
of $13,058.00 was erroneously issued for direct deposit to 
the veteran's bank account instead of being applied to reduce 
the amount of the overpayment.  This had the unintended and 
unfortunate effect of returning the amount of overpayment to 
$15,302.00.

The veteran reported in an October 2001 written statement 
that when he discovered that he had received the $13,058.00, 
he "thought the situation had been resolved and it would be 
ok to spend the money."  He stated that he used the money to 
pay gas and water bills, and various medical and dental 
expenses for himself and his spouse.

Creation

In his October 2001 written statement, the veteran did not 
dispute that the original overpayment based upon his wife's 
verified employment was correct.  However, he has argued that 
the amount of $13,058.00 deposited into his account was 
created solely due to VA administrative error.  Essentially, 
he claims that when he did not receive any communication from 
VA regarding the deposit, he assumed that "the situation had 
been resolved and it would be ok to spend the money." 

In order for the Board to determine that the overpayment was 
not properly created, it must be established that the veteran 
was legally entitled to the benefits in question or, if there 
was no legal entitlement, then it must be shown that VA was 
solely responsible for the veteran being erroneously paid 
benefits.  Sole administrative error connotes that the 
appellant neither had knowledge of nor should have been aware 
of the erroneous award.  Further, neither the veteran's 
actions nor his failure to act must have contributed to 
payment pursuant to the erroneous award.  38 U.S.C.A. § 
5112(b)(9)(10) (West 1991); 38 C.F.R. § 3.500(b)(2) (2001); 
Jordan v. Brown 10 Vet. App. 171 (1997).

In this case, the overpayment was initially created when the 
veteran failed to report his spouse's income.  As previously 
noted, when the veteran was informed that he had been awarded 
pension benefits, he was informed that he was approved for 
the award based upon no income.  He was informed that he 
should notify VA if he or his spouse received income from any 
source.

The veteran was at fault in creating the original overpayment 
since he did not report his spouse's income.  After VA was 
notified that the veteran's spouse had not worked in 1998 and 
1999, VA erroneously issued a payment of $13,058.00 into the 
veteran's bank account instead of applying that amount to 
reduce the amount of overpayment.  The veteran's statements 
to the effect that he thought the matter had been resolved 
and that he was entitled to "keep the money" are not 
persuasive; he has provided no justification for such a 
conclusion.  While he may have reasonably concluded that part 
or all of the overpayment was resolved, there was no basis 
for his conclusion that the lump sum payment was rightfully 
his.  There was no accompanying correspondence from VA that 
the veteran could have reasonably construed as a basis for 
the payment.  He should have recognized that a mistake had 
been made and returned the payment or contacted VA prior to 
spending it.  In this case, the veteran kept and spent the 
erroneous payment to which he knew or should have known he 
was not entitled.  Thus, both VA and the veteran were at 
fault in the creation of the overpayment.

Because VA erroneously paid the veteran and because the 
veteran kept and negotiated those payments in full, the 
overpayment of $15,302.00, was again created.  Since the 
veteran kept and negotiated the payment when he knew or 
should have known that he was not entitled to do so, there 
was no sole administrative error because the veteran either 
had knowledge of or should have been aware of the erroneous 
award and his actions in negotiating the payment and his 
failure to return the benefits to which he was not entitled 
contributed to payment pursuant to the erroneous award.

Accordingly, the Board finds that the creation of the 
overpayment at issue was properly made.


Waiver

As noted, the veteran's current request for a waiver of the 
overpayment was referred to the Committee.  The Committee 
made a specific determination that there was no fraud, 
misrepresentation, or bad faith on the veteran's part with 
respect to the creation of the overpayment at issue.  The 
Board agrees with this determination.  However, the Committee 
further determined that recovery of the overpayment of VA 
pension benefits in the calculated amount of $15,302.00 would 
not be against equity and good conscience.

In cases where there is no fraud, misrepresentation, or bad 
faith on the veteran's part with respect to the creation of 
the overpayment at issue, and, therefore, waiver is not 
precluded pursuant to 38 U.S.C.A. § 5302(a) (West 1991), in 
order to dispose of the matter on appeal, the Board must 
determine whether recovery of the indebtedness would be 
against equity and good conscience, thereby permitting waiver 
under 38 U.S.C.A. § 5302(a) (West 1991) and 38 C.F.R. §§ 
1.963(a), 1.965(a) (2001).  The pertinent regulation in this 
case provides that the standard of "equity and good 
conscience" will be applied when the facts and circumstances 
in a particular case indicate a need for reasonableness and 
moderation in the exercise of the Government's rights.  38 
C.F.R. § 1.965(a) (2001).  The elements of equity and good 
conscience are as follows: (1) fault of debtor, where actions 
of the debtor contribute to creation of the debt; (2) 
balancing of faults, weighing fault of debtor against VA 
fault; (3) undue hardship, whether collection would deprive 
debtor or family of basic necessities; (4) defeat the 
purpose, whether withholding of benefits or recovery would 
nullify the objective for which benefits were intended; (5) 
unjust enrichment, failure to make restitution would result 
in unfair gain to the debtor; (6) changing position to one's 
detriment, reliance on VA benefits results in relinquishment 
of a valuable right or incurrence of a legal obligation.

In this case, the most pertinent factors are fault, unjust 
enrichment, defeat the purpose of the benefit, and financial 
hardship.  As noted above, the record clearly shows that the 
veteran failed to inform VA of his spouse's income.  VA later 
erroneously deposited a payment into his bank account.  That 
fact does not, however, absolve the veteran of his 
responsibilities, since he knew or should have known that he 
was not entitled to that payment.  VA was more at fault for 
that portion of the overpayment created by the deposit of the 
lump sum in the veteran's account, but the veteran was at 
fault also for spending monies he could not have reasonably 
considered to be his.  

In regard to whether collection would defeat the purpose of 
the benefit, the Board notes that withholding of benefits or 
recovery would not nullify the objective for which benefits 
were intended since the veteran was paid benefits at the no 
income rate even though his spouse was employed and receiving 
income.  Moreover, with respect to the $13,058. sum, the 
veteran received pension benefits to which he was not 
entitled and requiring repayment would not frustrate the 
purpose of the benefit.  

The veteran would be unjustly enriched if the benefits were 
not recovered, since failure to make restitution would result 
in unfair gain to the veteran as he was erroneously paid 
pension benefits and a lump sum amount to which he was not 
entitled.  

The Board has also considered whether the veteran would 
suffer undue financial hardship if forced to repay the debt 
at issue.  A financial status report is of record dated in 
October 2000.  That report shows monthly income of $618 and 
monthly expenses of approximately $1,197.  These include 
expenses for cable television, church tithes, and "health 
and beauty."  The veteran did not report any assets or 
debts.  

Although the veteran demonstrates some financial hardship due 
to financial obligations, he has not supplied evidence which 
would suggest that his indebtedness to the Government should 
not be afforded the same consideration and attention he 
provides to his other obligations, e.g., his cable bill.  In 
addition, while he reported on his October 2001 written 
statement that he used the $13,058.00 to pay off substantial 
gas and water arrears amounts, among other expenses, the 
Financial Status Report, which preceded his receipt of the 
$13,058.00, did not list any debts owed.  In light of the 
foregoing, the Board is unable to conclude that there is 
financial hardship in this case.

In sum, the Board concludes that the negative evidence 
outweighs the positive evidence and that the facts in this 
case do not demonstrate that the recovery of the overpayment 
would be against equity and good conscience.  38 U.S.C.A. § 
5107(b) (West 1991).  The degree of financial hardship is not 
shown to be severe and the fault on the part of the VA is 
outweighed by the unjust enrichment that would occur if the 
veteran were allowed to keep pension benefits to which he was 
not entitled.  In essence, the elements of equity and good 
conscience are not in the veteran's favor.



ORDER

The appeal is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

